DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Yong et al.; US 20150169991 A1 (hereinafter Zhang) in view of Sharifi; Matthew et al.; US 20170300495 A1 (hereinafter Sha) and US 20150169725 A1; Jing; Yushi et al. (hereinafter Jing)
Regarding claim 1, Zhang teaches A method performed by one or more data processing apparatus, the method comprising: receiving a request for images responsive to a provided search query comprising one or more …search terms; ( Zhang [0003] In general, in one aspect, a method includes receiving data specifying a first image, receiving text labels for the first image, receiving search results in response to a web search performed using at least some of the text labels as queries, ranking the text labels, at least in part, based on a number of resources referenced by the received search results, wherein at least some of the resources each include an image matching obtaining content labels for the provided search query, wherein the content labels for the provided search query represent … images; for each of a plurality of candidate images: obtaining content labels for the candidate image, (Zhang [0004]  Receiving text labels for the first image includes requesting text labels associated with images identified as near duplicate images of the first image. The aspect includes ranking the received text labels by assigning a score to each text label and incrementing the score for each instance of another text label that is identified as being a near duplicate text label of the text label. The resources matching the first image include resources containing an image identified as a near duplicate image of the first image. [0013] For example, the search processing operation could maintain a database that associates images with text labels and use the database to identify a text label that matches the query image. This database could also associate images with other images by clustering the images together according to visual features common to the images. [0014] The text label that best matches the query image can be identified by compiling a list of text labels that are associated with images that have been determined to be visually similar to the query image.[0021]  The search system 110 can then determine a text label that has been identified as relevant to the image, and use the text label as a search query 109 to receive search results 111 relevant to the image. [0027-0028] provide further details [FIG.2] shows the content labels corresponding to search query/search query results)								and determining a relevance score for the candidate image based on a similarity measure that measures a similarity of: … the content labels for the candidate image; determining a ranking of the candidate images based in part on the relevance scores for the candidate images; (Zhang  [0028] In some examples, the image label apparatus 126 can interact with an image relevance model 112 to identify a label for an image based on visual features of the image. The image label apparatus 126 can provide the image to an image relevance model 112 that has been created for a particular label to determine the degree to which the image is relevant to the particular label. When the image relevance model 112 receives an image as input, the image relevance model 112 can output a relevance score indicating the degree to which the input image is related to the particular label corresponding to the image relevance model 112. [0034] The search system 110 provides the query image 113 to an image label apparatus 126. For example, the query image 113 may have been received as a portion of a search query 109 submitted by a user device 106 as shown in FIG. 1. The image label apparatus 126 returns labels 204 that are considered descriptive of the query image 113. For example, if the query image 113 is supplied to an image relevance model 112 (FIG. 1) corresponding to the label 204 and the image relevance model 112 returns an image relevance score greater than a threshold, then the label 204 can be said to describe the query image 113. [FIG.1 & 2] visually show the system of applying and scoring content labels to a corresponding query)				and providing search results identifying one or more of the candidate images in response to the request based on the ranking of the candidate images. (Zhang [0044]  the search results 111 can be filtered based on the resources 105 query comprising one or more natural language search terms; (Sha [0027] This specification describes a system for generating text search queries using image-based queries. A system can receive an image-based query, e.g., a photo from a user's surroundings. The system combines a set of visual recognition results for the received image-based query with search query logs and known search query attributes to generate relevant natural language candidate search entities depicted in images identified; wherein each content label for the candidate image represents an entity depicted by the candidate image; (Sha [0003] A system can receive a query image, e.g., a photograph from a user's surroundings. In response to receiving the query image, the system annotates the query image with one or more query image labels, e.g., query image labels that tag features in the query image. The query image labels tag coarse-grained features of the query image and, in some cases, fine-grained features of the query image. Based on the query image labels, the system identifies one or more entities associated with the query image labels, e.g., people, places, television networks or sports clubs, and identifies one or more candidate search queries using the identified one or more entities. The system uses the identified entities and query image labels to bias the scoring of candidate search queries towards those that are relevant to the user, independent of the content labels for the provided search query ( Sha [0043] During operation (B), the image annotator 240 can receive the data associated with the user-input query image and can identify one or more query image labels, e.g., visual recognition results, for the user-input query image. For example, the image annotator 240 may include or be in communication with one or more back ends that are configured to analyze a given query image and identify one or more query image labels. The image annotator 240 may identify fine grained query image labels, e.g., image identifying one or more previous search queries that comprise one or more of the natural language search terms included in the provided search query; identifying a plurality of historical images that were previously identified as search results for the one or more previous search queries; (Jing [0007] Each image search query of the plurality of image search queries includes one or more search terms submitted in requests for images. Each image search query of the plurality of image search queries is associated with image results previously provided in responses to requests for images. The system also includes a 
Corresponding system claim 12 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Zhang [0060-61 & 69] show the hardware features)
Corresponding product claim 17 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions ( Zhang [0061-66] computer readable medium capable of reading and executing instructions)
Regarding Claim 2, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein the one or more previous search queries are identical to the provided search query (Jing [0039] The server can select queries of the historical search data 160 for processing. For example for each particular query, the server can identify a "candidate query" based on annotations of the images. First, the server can find all of the images that are annotated with the particular query. Second, the server collects all of the queries, other than the particular query, that are also annotations of these images. The collected queries can be sorted based on occurrence or the number of times the query appears in the annotations for the images and selected for processing.  [0048] Though other methods can also be used, in one example, a server, such as server 110, server 140, or another server, can access all of the historical image search data for all of the queries of a particular image query cluster. Using this data, a 
Corresponding system claim 13 and corresponding product claim 18 are rejected similarly as claim 2 above. 
Regarding Claim 3, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein the one or more previous search queries consist of a sequence of two or more of the natural language search terms included in the provided search query (Sha [0003] A system can receive a query image, e.g., a photograph from a user's surroundings. In response to receiving the query image, the system annotates the query image with one or more query image labels, e.g., query image labels that tag features in the query image. The query image labels tag coarse-grained features of the query image and, in some cases, fine-grained features of the query image. Based on the query image labels, the system identifies one or more entities associated with the query image labels, e.g., people, places, television networks or sports clubs, and identifies one or more candidate search queries using the identified one or more entities. The system uses the identified entities and query image labels to bias the scoring of candidate search queries towards those that are relevant to the user, 
Corresponding system claim 14 and corresponding product claim 19 are rejected similarly as claim 3 above.
Regarding Claim 4, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein the one or more previous search queries comprise  a sequence of one or more search terms which are also included in the provided search query (Sha [0003] A system can receive a query image, e.g., a photograph from a user's surroundings. In response to receiving the query image, the system annotates the query image with one or more query image labels, e.g., query image labels that tag features in the query image. The query image labels tag coarse-grained features of the query image and, in some cases, fine-grained features of the query image. Based on the query image labels, the system identifies one or more entities associated with the query image labels, e.g., people, places, television networks or sports clubs, and identifies one or more candidate search queries using the identified one or more entities. The system uses the identified entities and query image labels to bias the scoring of candidate search queries towards those that are relevant to the user, independent of whether the query image is tagged with fine grained labels or not. The system provides one or more relevant representative search queries for output. [0046] During operation (D), the recognition engine 250 can receive the data associated with the labeled user-input query image and can identify one or more entities associated with the labeled user-input query image. In some implementations, the recognition engine 250 can identify one or more entities associated with a labeled user-input query image by comparing the query image labels to terms associated with a set of known entities. For example, the labeled user-input query image received by the recognition engine 250 can include the coarse grained label "Buildings" and the recognition engine 250 can identify entities such as "Eiffel Tower," "Empire State Building," or "Taj Mahal" as being 
Corresponding system claim 15 and corresponding product claim 20 are rejected similarly as claim 4 above.
Regarding Claim 5, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein the content labels for the provided search query are determined based on respective user selection rates of the search results for the one or more previous search queries (Sha [0056] In further examples, the knowledge engine 260 may generate respective relevance scores for each of the one or more candidate search queries by determining a user activity associated with the received image. For example, the knowledge engine 260 may determine that a user's current activity is sightseeing based on the current and recent location of the user or recently submitted search queries relating to sightseeing. In further examples the knowledge engine 260 may determine a user's current activity using other means, such as by accessing activity information on a user's calendar. In such an example, the knowledge Sha's user tracking can be a input into Zhang Label scoring methods in order to further enhance the accuracy --- (Jing [0032] The historical image search data 160 can also include a matrix, database, array, table, etc., of co-selected image values. For example, in a single query, if the set of selected image results for the particular query includes two or more search results, these image results can be "co-selected" images for the particular query. In other words, given a single search for the query "Eiffel Tower," if two or more of the image results were selected, these two or more image results are "co-selected." This information can be used to generate the co-selected image values. For example, the image results for a plurality of queries that include the search terms "Eiffel Tower" can be examined to identify all of the selected images. The rates at which each particular pair of images was selected from the image results for "Eiffel Tower" can then 
Regarding Claim 6, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein: the content labels for the candidate images are generated by processing the candidate images using an entity detection model to generate data defining entities depicted by the candidate image; and the content labels for the provided search query are generated by processing, using an entity detection model  the plurality of historical images (Sha [0003] A system can receive a query image, e.g., a photograph from a user's surroundings. In response to receiving the query image, the system annotates the query image with one or more query image labels, e.g., query image labels that tag features in the query image. The query image labels tag coarse-grained features of the query image and, in some cases, fine-grained features of the query image. Based on the query image labels, the system identifies one or more entities associated with the query image labels, e.g., people, places, television networks or sports clubs, and identifies one or more candidate search queries using the identified one or more entities. The system uses the identified entities and query image labels to bias the scoring of candidate search queries towards those that are relevant to the user, independent of whether the query image is tagged with fine grained labels or not. The system provides one or more relevant representative search queries for output. [0046] During operation (D), the recognition engine 250 can receive the data associated with the labeled user-input query image and can identify one or more entities associated with the labeled user-input query image. In some implementations, the recognition 
Regarding Claim 7, the combination of Zhang, Sha and Jing teach the method of claim 6, wherein the entity detection model comprises an object detection neural network. (Sha [0055] The image tagging server 102 comprises one or more 
Regarding Claim 8, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein: obtaining content labels for the candidate image comprises obtaining one or more content labels which each represent a respective object depicted by the candidate image; and obtaining content labels for the provided search query comprises obtaining one or more content labels which each represent a respective object depicted by one of the plurality of historical images (Zhang [0004]  Receiving text labels for the first image includes requesting text labels associated with images identified as near duplicate images of the first image. The aspect includes ranking the received text labels by assigning a score to each text label and incrementing the score for each instance of another text label that is identified as being a near duplicate text label of the text label. The resources matching the first image include resources containing an image identified as a near duplicate image of the first image. [0013] For example, the search processing operation could maintain a database that associates images with text labels and use the database to identify a text label that matches the query image. This database could also associate images with other images by clustering the images together according to visual features common to the images. [0014] The text label that best matches the query image can be identified by compiling a list of text labels that are associated with images that have been determined to be visually similar to the query image.[0021]  The search system 110 can then determine a text label that has been identified as relevant to the image, and use the text label as a search query 109 to receive search results 111 relevant to the image. [0027-0028] provide further details [FIG.2] shows the content labels corresponding to search query/search query results) --- (Sha [0003] A system can receive a query image, e.g., a photograph from a user's surroundings. In response to receiving the query image, the system annotates the query image with one or more query image labels, e.g., query image labels that tag features in the query image. The query image labels 
Regarding Claim 10, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein the similarity measure is based on a respective likelihood of each of: (i) the content labels for the provided search query, and (ii) the content labels for the candidate image.
Regarding Claim 11, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein providing data identifying one or more of the candidate images in response to the request based on the ranking of the plurality of candidate images comprises: providing data identifying one or more highest-ranked candidate images in response to the request. ( Zhang [0047] the search system 110 assigns a ranking score 216 to each label in the merged set of labels 210. A ranking score 216 is a numerical value that can be calculated by the search system 110 based on measures indicative of the degree to which a label describes an image. In this way, the ranking score 216 for a label indicates how well the label describes the image. A label in the set of labels 210 having the highest ranking score 216 can be said to be the label that best describes the image corresponding to the label. [0050] Once the ranking score 216 is calculated for each label in the merged set of labels 210, the label 202 having the highest ranking score 216 can be chosen as most responsive to the query image 113, or, put another way, the label 202 that best describes the query image 113. [0059] At operation 410, an image label for the image can be selected from the ranked text labels. The image label is selected based on the ranking. For example, the image label can be the highest ranked text label. The highest ranked text label can be said to be the text label determined to be most relevant to the specified image. The selected image label can be output as the text label responsive to the specified image. The selected image label can be used as a text query to perform a text-based search, and the results of this search can be returned as responsive to a search performed using the specified image as a query image.[4,30,42] further detail on the similarity measures and rankings)) --- (Sha [0020]  providing the representative search query for 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Yong et al.; US 20150169991 A1 (hereinafter Zhang) in view of Sharifi; Matthew et al.; US 20170300495 A1 (hereinafter Sha), US 20150169725 A1; Jing; Yushi et al. (hereinafter Jing) and El-Saban; Motaz Ahmad et al.; US 20150331929 A1 (hereinafter El)
Regarding Claim 9, the combination of Zhang, Sha and Jing teach The method of claim 1, wherein determining a relevance score for the candidate image based on a similarity measure that measures a similarity of: (i) the content labels for the provided search query to (ii) the content labels for the candidate image, (Zhang  [0028] In some examples, the image label apparatus 126 can interact with an image relevance model 112 to identify a label for an image based on visual features of the image. The image label apparatus 126 can provide the image to an image relevance comprises: determining a cosine similarity measure between: (i) a numerical representation of the content labels for the provided search query, and (ii) a numerical representation of the content labels for the candidate image. (El [0070] The semantic distance module 504 may be configured to calculate one or more distances in the semantic space of words (i.e. semantic embedding 506). In particular, the semantic distance module 504 may comprise one or 
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page: 8-11): “Referring first to independent claim 1, Applicant notes that claim 1 is amended to recite …  Ni is directed to a technique for generating a "reformulated query" for a provided text query based on relationships among words of the query and words in a previously submitted query and words in results from the previously submitted query. For example, Ni paragraphs [0007]-[0014] Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20150169725 A1; Jing; Yushi et al. (hereinafter Jing)
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165